Citation Nr: 9917113	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-49 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for skin conditions to 
include psoriasis, eczema, and residuals of basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel

INTRODUCTION

The veteran had active service from October 1957 to April 
1958 and from July 1958 to March 1980.  Service in Vietnam is 
indicated by the evidence of record.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a March and April 1996 rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Honolulu, Hawaii.


FINDINGS OF FACT

1. The veteran's currently diagnosed psoriasis and eczema 
initially occurred during service and have continued 
thereafter, with periods of remission and exacerbation.

2. The veteran's basal cell carcinoma is related to in-
service sun exposure.


CONCLUSION OF LAW

The veteran's psoriasis, eczema and residuals of basal cell 
carcinoma occurred in service or as a result of service.  
38 U.S.C.A. § 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

In general, service connection may be established for 
disability resulting from disease or injury suffered in line 
of duty.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.   
Service connection may also be granted for carcinoma if such 
is shown to be manifested to a compensable degree within one 
year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and the implementing VA regulations 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); see Douglas v. 
Derwinski, 2 Vet. App. 103, 108-09 (1992).

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Factual Background

The service medical records are associated with the claims 
folder.  The veteran's enlistment examination dated in 
October 1957 noted the presence of scalding derrotites on the 
skin.  The veteran was treated for boils in January 1962 and 
for a rash on his face in October 1969.  The veteran noted 
the presence of boils in a March 1962 and October 1970 report 
of medical history.  He checked that he did not have any skin 
disease in the July 1974 and November 1979 reports of medical 
history.  Physical examinations dated in July 1958, April 
1958, April 1960, March 1962, May 1964, January 1968, October 
1970, July 1974, May 1979, and November 1979 indicate that 
the veteran's skin was clinically evaluated as normal.  

The first post-service record of treatment for a rash was in 
May 1987.  A letter dated in May 1989 by a private physician, 
Dr. L. F., stated that the veteran had a history of psoriasis 
for over twenty years.  She further indicated that she had 
treated the veteran since October 1988.

A February 1990 hearing was held at the RO in Honolulu, 
Hawaii.  At that time, the veteran testified that he first 
experienced a skin condition in 1968 while in the Central 
Highlands of Vietnam.  He testified that the skin condition 
in 1968 was like it was at the time of the hearing.  He 
stated that the skin condition reoccurred numerous times in 
1969, and again when he was "in the islands."  After that, 
the condition went away for a long period of time and 
recurred in 1984.  He said that it reoccurred in the same 
area as when it first occurred.  The veteran testified that 
his skin condition improved when he was transferred out of 
the radiation area that he worked in post-service.

A letter dated in October 1994 from private physician D. C. 
indicated that the veteran was seen by Dr. L. F. in October 
1989, four days after washing his hands with "granules" 
which he said caused a worsening of his psoriasis.  The 
assessment was psoriasis with a history of recent flares, 
secondary to cleansers.  A second letter from Dr. D. C. dated 
in November 1994 indicated that the veteran has two chronic 
diagnoses, psoriasis and chronic eczema.  Dr. D. C. noted 
that Dr. L. F. did not attribute the veteran's psoriasis to 
the October 1989 use of granules.  However, she indicated 
that it was possible that the psoriasis was caused by the use 
of granules.  She also noted that inherent psoriasis could be 
exacerbated by many environmental factors.  Dr. D. C. stated 
that the veteran had an underlying psoriasis condition prior 
to the incident involving granules in October 1989 which 
could wax and wane, depending on environmental contacts and 
treatment.  The physician also noted that eczematization of 
psoriasis could occur due to any certain level of itching 
which the individual may experience due to environmental 
conditions.

The veteran was diagnosed with basal cell carcinoma which was 
completely excised in December 1994.

A lay statement dated in July 1995 from the veteran's former 
Command Sergeant Major, H. P., indicated that he first 
observed that the veteran had a skin condition, including 
redness of the skin around his elbows and forearms, in the 
mid 1970's.  H. P. also noted that he observed a worsening of 
the skin condition which was also noted around the ankles and 
shins.  A statement submitted by F. M. W. in August 1995 
indicated that she knew the veteran since 1978 and noted a 
rash and redness on his elbows, forearms, ankles and shins 
since that time.

Lay statements from M. A. A. dated in May 1995 and P. V. 
(undated) indicate that they met the veteran after service 
and noted that he had a skin condition.

A hearing was held at the RO in June 1996.  The veteran 
testified that he was exposed to mustard gas during training 
when several drops were placed on the back of his hand.  He 
also testified that he was exposed to chlorine gas when he 
went through the gas chamber in training.  He indicated that 
he saw a corpsman once for a skin condition while in service 
and was given a salve.  He stated that if he did not continue 
to use the salve, the skin condition reappeared in 
approximately three days.  He said that he began seeing a 
doctor on a regular basis for this condition in 1984.

Private medical records reflect treatment of various 
conditions including skin conditions from May 1987 through 
the present.

In December 1998, the Board requested a Veterans Health 
Administration (VHA) opinion.  The questions asked included 
the following: 1)  "Is it at least as likely as not that any 
of the veteran's currently diagnosed chronic skin conditions 
. . . had its clinical onset in service or within one year 
thereafter?" and 2)  "Is it at least as likely as not that 
any of the veteran's chronic skin conditions . . . were 
caused by any incident of service, specifically including 
exposure to Agent Orange, mustard gas or chlorine gas?"

A response was received In May 1999 from Dr. C.G., M.D., 
Staff Physician, VA Medical Center, Bronx, New York.  In that 
response, Dr. C.G. indicated that he had reviewed the 
evidence outlined above several times and stated the 
following with regard to question 1:  ". . . psoriasis and 
eczema often do occur early in life and so I believe it is at 
least as likely as not that the psoriasis or eczema began to 
some extent during the patient's many years of service."  
The physician explained that it is not unusual for these 
conditions to have periods of remission and may not have been 
active at the time of discharge.  With regard to question 2, 
the physician indicated that "[T]he basal cell carcinoma 
likely did not appear until many years after service.  The 
link to service may simply be that basal cell carcinoma is 
related to sun exposure, and the patient had extensive 
outdoor activity in the service."

Analysis

The Board initially has found the veteran's claim for service 
connection for service connection for skin conditions to 
include psoriasis, eczema, and residuals of basal cell 
carcinoma to be well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board bases this 
finding on the May 1999 VHA opinion, discussed above.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

Once the evidence has been assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The May 1999 VHA opinion reflects that it is at least as 
likely as not that the veteran's psoriasis and eczema began 
during service.  The veteran testified at the February 1990 
hearing that his skin condition reoccurred numerous time in 
1969 while in service.  At the June 1996 hearing, the veteran 
testified that he received salve from a corpsman in service.  
He further stated that if he did not continually use that 
salve, his skin disability would reappear.  The service 
medical records reflect that the veteran was treated on at 
least one occasion for a rash in service.  

The VHA physician, in the May 1999 opinion requested by the 
Board, indicated that it is not unusual for either of these 
disabilities to have periods of remission.  The physician 
further stated that these periods of remission may explain 
why the disability was not reported at the time of separation 
from service.  The physician specifically stated that it is 
at least as likely as not that the psoriasis and eczema began 
during service.  

Further, the VHA physician indicated that although the basal 
cell carcinoma did not appear until many years after service, 
basal cell carcinoma may be linked to service and that 
"[T]he link to service may simply be that basal cell 
carcinoma is related to sun exposure, and the patient had 
extensive outdoor activity in the service".  There is no 
contrary medical opinion of record which suggests that the 
basal cell carcinoma was not related to service.  

Based on the above, the Board concludes that the evidence in 
this case is in equipoise.  Although there is only sketchy 
evidence of psoriasis and eczema during service, the medical 
evidence indicates that such skin disorders tend to have 
periods of exacerbation and remission.  Similarly, while 
there is no evidence of basal cell carcinoma during service 
or within the one year presumptive period, and the 
physician's link between the basal cell carcinoma and sun 
exposure during service is somewhat tentative, there is no 
evidence to the contrary.  Therefore, the evidence of record 
supports a finding of entitlement to service connection for 
residuals of basal cell carcinoma.  The benefit sought on 
appeal is accordingly granted.

Since the Board has rendered a decision which is favorable to 
the veteran's claim based on the above analysis, it is 
unnecessary to discuss the veteran's contentions with respect 
to the relationship between these skin disabilities and 
alleged exposure to mustard gas and/or herbicides.


ORDER

Service connection is granted for psoriasis, eczema and 
residuals of basal cell carcinoma.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 


